Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 1 of 42



               Exhibit B - Amended Complaint
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 2 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 3 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 4 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 5 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 6 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 7 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 8 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 9 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 10 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 11 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 12 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 13 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 14 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 15 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 16 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 17 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 18 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 19 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 20 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 21 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 22 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 23 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 24 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 25 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 26 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 27 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 28 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 29 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 30 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 31 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 32 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 33 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 34 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 35 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 36 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 37 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 38 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 39 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 40 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 41 of 42
Case 9:19-cv-81179-RAR Document 1-2 Entered on FLSD Docket 08/22/2019 Page 42 of 42
